IN THE
TENTH COURT OF APPEALS










 

No. 10-01-00130-CV
 
Builders Transport, Inc. ("BTI"),
                                                                      Appellant
 v.
 
Grice-Smith, Loretta Yvette, 
Individually, and as Representative 
of the Estate of Roy Cell Smith, Jr., 
Deceased, et al.,
                                                                      Appellees
 
 

From the 165th District Court
Harris County, Texas
Trial Court No. 96-58924
 

dissenting opinion ON REHEARING

 




          Nothing about the Opinion on Rehearing
issued today alters the analysis of my dissenting opinion of March 9, 2005. 
That dissenting opinion has not been withdrawn.  Therefore, the dissenting
opinion applies with equal force to the judgment issued today.[1]
 
                                                                                    TOM GRAY
                                                                   Chief
Justice
 
Dissenting opinion
issued and filed May 25, 2005




[1] I
agree that if there is to be a remand, the entire case, including the case
against Landry, must be remanded.